                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Andrew Erick Heiderscheid,                        Case No. 18-cv-2677 (PJS/DTS)

      Plaintiff,

v.                                                ORDER

Hannah Purdy,et al.,

      Defendants.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated February 15, 2019. No

objections have been filed to that Report and Recommendation in the time period

permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED:

      1.      Defendant Andrea Gruidl’s Motion to Dismiss [Docket No. 16] is GRANTED

and all claims against Gruidl are DISMISSED WITH PREJUDICE.

      2.      Defendant Alford S. Karayusuf, M.D.’s Motion to Dismiss [Docket No. 28] is

GRANTED and all claims against Karayusuf are DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: 3/11/19                                 s/Patrick J. Schiltz_________________
                                               Patrick J. Schiltz
                                               United States District Judge
